IN THE SUPREME COURT OF THE STATE OF NEVADA




                     MATTHEW TRAVIS HOUSTON,                               No. 84417
                                     Appellant,
                                vs.
                     MANDALAY BAY CORP, D/B/A                                   FILED
                     MANDALAY BAY RESORT AND
                     CASINO,                                                    JUN 0 6 2022
                                     Res • ondent.                            ELIZABETH A. BROWN
                                                                            CLERK OF SUPREME COURT
                                                                           BY   c..gea...4.A Jyi
                                                                                DEPUTY CLERK




                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order granting a
                     post-judgment motion to interplead settlement proceeds. Eighth Judicial
                     District Court, Clark County; David M. Jones, Judge.
                                 Review of the notice of appeal and documents before this
                     court reveals a jurisdictional defect. This court "may only consider
                     appeals authorized by statute or court rule." Brown u. MHC Stagecoach,
                     LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court
                     rule allows an appeal from an order allowing a party to interplead funds.
                     Because the order does not determine which parties are entitled to the
                     settlement funds, the order does not affect appellant's rights to the funds
                     and is not appealable as a special order after final judgment. See NRAP
                     3A(b)(8); Gurnm v. Mainor, 118 Nev. 912, 920, 59 P.3d 1220, 1225 (2002)
                     (to be an appealable special order after final judgment, the order must

SUPREME COURT
     OF
   NEVADA

(0) 1947A   4564.,
                       affect the rights of a party to the action which grow out of the previously
                       entered judgment). Accordingly, this court lacks jurisdiction and
                                  ORDERS this appeal DISMISSED)



                                              Hardesty



                       Stiglich                                  Herndon




                       cc:   Hon. David M. Jones, District Judge
                             Matthew Travis Houston
                             Clark McCourt, LLC
                             Eighth District Court Clerk




                             1Given   this dismissal, this court takes no action on appellant's
SUPREME COURT
                       transcript request form or the notice filed on April 4, 2022.
        OF
     NEVADA


             446243,
(0) 1447A
                                                           2